—In a child custody proceeding pursuant to Family Court Act article 6, the appeal is from an order of the Family Court, Dutchess County (Amodeo, J.), dated August 5, 1999, which granted the petition and awarded custody of the parties’ two children to the father.
*428Ordered that the appeal is dismissed as academic, without costs or disbursements.
Subsequent to the entry of the order appealed from, the parties entered into a stipulation, dated April 14, 2000, which was placed on the record. The stipulation granted custody of the parties’ two children to the father and liberal visitation to the mother. Any determination by this Court will not affect the rights of the parties with respect to this proceeding. Accordingly, the appeal must be dismissed as academic (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707). The matter does not warrant invoking an exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, supra, at 714). Altman, J. P., Friedmann, Goldstein and Cozier, JJ., concur.